NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 9 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AZUCENA LOPEZ CEDILLO,                           No.    19-71758

                Petitioner,                      Agency No. A079-786-754

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                                Submitted June 2, 2022**


Before:      SILVERMAN, KOH, and SANCHEZ, Circuit Judges.

      Azucena Lopez Cedillo, a native and citizen of Mexico, petitions for review

of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a) that

she did not have a reasonable fear of persecution or torture in Mexico and thus is

not entitled to relief from her reinstated removal order. We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for

substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We deny the petition for review.

      Substantial evidence supports the IJ’s determination that Lopez Cedillo

failed to establish a reasonable possibility of persecution in Mexico on account of a

protected ground. See Molina-Morales v. INS, 237 F.3d 1048, 1051-52 (9th Cir.

2001) (personal retribution is not persecution on account of a protected ground);

Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an applicant’s “desire to be

free from harassment by criminals motivated by theft or random violence by gang

members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s determination that Lopez Cedillo

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to Mexico. See Andrade-Garcia, 828

F.3d at 836-37 (no reasonable possibility of torture with state action).

      We reject as unsupported by the record Lopez Cedillo’s contentions that the

IJ violated her due process rights, committed errors of law, or otherwise erred in

the analysis of her claims.

      PETITION FOR REVIEW DENIED.




                                          2                                   19-71758